In a proceeding to invalidate petitions designating Arthur E. Freddolino as a candidate in the Democratic Party primary election to be held on September 8, 1977 for the public office of Council Member, 5th Ward, City of Yonkers, the appeal is from a judgment of the Supreme Court, Westchester County, dated August 12, 1977, which, inter alia, granted the application. Judgment affirmed, without costs or disbursements (cf. Matter of Mercorella v Benza, 37 NY2d 792). Gulotta, P. J., Damiani, Shapiro, Mollen and O’Connor, JJ., concur.